El Juez Asociado Se. Figueras
emitió la opinión del Tribunal.
*433Bn una solicitud presentada en 31 de Octubre anterior, debidamente jurada y suscrita por el abogado Don F. H. Dexter, en representación de Don Emilio Fernández Mas-caré, expone éste los siguientes 'hechos:
Que ha vivido más de diez años en esta ciudad de San Juan, en las casas números 43 de la call'e de la Fortaleza y 20 de la calle de San Justo.
Que ambas casas están comprendidas en el precinto electoral número 6, de esta Capital, que es el mismo en que se inscribió y votó en las riltimas elecciones generales que se verificaron en el año de 1902:
Que esto, no obstante, su nombre ha sido injusta é impro-piamente borrado de la lista de electores con derecho á votar en el referido precinto No. 6:
Que se enteró de tal omisión dentro de los últimos tres días y desde la publicación de la lista de electores revisada, tal y como lo ha sido por la Junta de Eegistro, y cuya lista se publicó después de terminadas las sesiones de dicha Junta, celebradas en los días ocho y diez y ocho de Octubre último:
Que dicha Junta de Eegistro, como tal, ha terminado sus trabajos y por consiguiente ha quedado definitivamente disuelta:
Que antes de presentar su solicitud ante esta Corte Su-prema requirió al Inspector General de Elecciones para que consignara el nombre del peticionario en la referida lista, á cuyo fin le presentó una declaración jurada, que se acom-paña, comprensiva de todas las condiciones indispensables para ser inscrito, pero. que dicho funcionario se negó á su demanda.
Después de relatar esos hechos cita en apoyo de su pro-pósito los artículos 231, 240 y 300 de los Estatutos Devisados, modificados por la Ley de 10 de Marzo del año corriente y partiendo del supuesto de la extinción de la Junta de Eegis-tro, ante la cuál, por tal razón, no puede acudir, afirma que quién únicamente tiene hoy la potestad de inscribirlo ó ha-*434eerie inscribir, es el Inspector General de Elecciones, y por tal razón contra él dirije esta acción y pide que, después de sustanciarse el auto de Mandamus condicional ,se dicte uno perentorio ordenándose á diclio Inspector General que inme-diatamente inscriba ó baga que se vuelva á poner sin demora alguna el nombre del exponente en la lista de inscripción.
El demandado contestó que no tiene la facultad de cum-plir lo solicitado por no estar el acto que entraña en las atri-buciones que fa ley le confiere, porque las listas originales están en poder de los Jueces de Precintos, que son los encar-gados de su custodia, y porque aunque su autoridad es superior á la de aquéllos, no tiene medios coercitivos para obligar á que se cumplan sus instrucciones.
El Fiscal impugnó la solicitud del auto de Mandamus por los fundamentos que oralmente expuso en el acto de la vista.
Abora vamos á considerar y resolver las cuestiones por •el orden en que ban sido planteadas.
Es un beebo innegable que la Junta de Registro está com-puesta de los Jueces de Elección, según la Sección Ia. y artí-culo 296 de los Estatutos Revisados, y no bay nada en la ley que de modo concreto precise el tiempo y la forma en que, como tal Junta de Registro, lia de quedar definitivamente disuelta, y entonces debe entenderse que tal Junta de Regis-tro existe basta que comienzan las funciones de elección, que es el Mártes día ocbo del mes de Noviembre próximo. No quiere decirse con esto que en cualquier día hasta dicha fecha pueda inscribir á los que tal derecho soliciten porque esa fa-cultad está expresamente limitada por la ley á épocas fijas y el que expontánea y voluntariamente deje transcurrir las .épocas que la ley le concede para ejercitar el derecho personal de la inscripción y el voto, ese no tiene acción para re-cuperar lo que perdió.
Pero en este caso concreto en que se trata de un ciudadano de Puerto Rico á quién borraron en el Precinto número 6 de la lista usada en la última elección anterior, tal ciudadano, *435si hubiera acudido llenando los requisitos de la ley, pudo po-ner en movimiento las funciones de la Junta de Registro.
Bajo el punto de vista en que se coloca el peticionario hay una verdadera inconsecuencia, porque en uno de los tér-minos de la disyuntiva de la súplica de su demanda se pide que se ordene al Inspector General de Elecciones que haga que se vuelva á poner el nombre del peticionario en la lista de inscripción y sí la Junta de Registro está definitivamente disuelta, como se afirma, es claro que el dicho inspector General no tiene poder para resucitar un cadáver.
Mas en el otro término de la disyuntiva también se aspira á que dicho funcionario inscriba por sí mismo el nombre de Don Emilio Fernández Mascaré, puesto que, según se dice, tiene aquél para ello atribuciones otorgadas por la ley.
Veamos cuales son las facultades de ese Inspector General
La sección 11 y artículo 240 de los Estatutos Revisados, confiere al Inspector General de la Elección, nombrado por el Consejo Ejecutivo, facultades propias y facultades delega-das, siendo las primeras la de inspeccionar la marcha de las elecciones, el nombramiento de agentes de inscripción, de Jueces y Secretarios de Elección y él cómputo y escrutinio que hagan de los votos resultantes, dichos Jueces, después de las elecciones, y para ejecutar todo eso sólo tiene autori-dad dicho funcionario y con ese fin es por la ley superior su autoridad.
Las facultades delegadas del Inspector son aquéllas que le confiere expresamente el Consejo ó Comisión de Elecciones para realizar actos referentes á las mismas.
Es lo cierto que en dicha ley se dice que el Inspector General tiene el poder para ejecutar todo, pero esa misma potes-tad está limitada á todo cuanto por la ley se le atribuye y ya hemos visto que no se le ha concedido la facultad que hoy se le supone ó sea la de inscribir por sí al peticionario.
*436Hay otras consideraciones que también se oponen á lo so-licitado.
•El Inspector General de la Elección, caso de poder realizar por sí mismo la inscripción, tendrá'que hacerla en la lista original, pero como ésta debe conservarse cuidadosamente por los Jueces de Elección, como así lo dispone la Sección 6a. y artícuo 301 de los Estatutos Revisados, modificados por la Ley de 10 de Marzo último, es de absoluta imposibilidad la realización de lo que se pretende, y ya por esa razón, ya por-que la inscripción que se solicita es acto privativo y origi-nario de la Junta de Registro, ■ según la sección Ia., artículo 296 de los Estatutos Revisados, modificados por la Ley de 10 de Marzo último, no es posible acceder á la pretensión. No puede tampoco este Tribunal mandar al Inspector que baga inscribir el nombre del peticionario, porque esta facul-tad no es de su deber ministerial, sino que, como se ha dicho, está reservada á la Junta del Registro.
Ahora bien, el auto de Mandamus es altamente privile-giado y sólo puede dirigirse contra quién está obligado al cumplimiento de un acto que la ley particularmente ordene como un deber resultante de su empleo, cargo ó función pú-blica. Sección 2a. de la ley estableciéndolo, de 12 de Marzo de 1903.
El Inspector General de la Elección, que es hoy el deman-dado, no está en ese caso y no hay, por tanto, términos hábiles para ordenarle que realice un acto á que la ley no le obliga.
Somos, por consiguiente, de parecer, que se desestime la solicitud de Don Emilio Fernández Mascaré.

Desestimada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados Hernández, MacLe'ary y Wolf.